         Case: 1:20-cv-04618 Document #: 1 Filed: 08/06/20 Page 1 of 7 PageID #:1



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                         )
SOUTHWEST AREAS PENSION FUND;                         )
and CHARLES A. WHOBREY, as Trustee,                   )
                                                      )    Case No. 20 cv 4618
                                  Plaintiffs,         )
          v.                                          )    Judge
                                                      )
FCA US LLC,                                           )    Magistrate Judge
a Delaware limited liability company;                 )
                                                      )
                                  Defendant.          )

                                                 COMPLAINT

          Plaintiffs, Central States, Southeast and Southwest Areas Pension Fund and Charles A.

Whobrey, one of its present trustees, for a cause of action against Defendant allege as follows:

                                            JURISDICTION AND VENUE

          1.         This action is brought and maintained in accordance with the provisions of the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., and is a

suit to recover employer contributions owed to the Central States, Southeast and Southwest Areas

Pension Fund (the “Pension Fund”) by Defendant in accordance with applicable collective

bargaining and participation agreements, the Pension Fund’s rules, and the Pension Fund’s Trust

Agreement.

          2.         This Court has jurisdiction over this action under section 502(e)(1) of ERISA, 29

U.S.C. § 1132(e)(1).

          3.         Venue lies in this Court under section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2),

in that the Pension Fund is an “employee benefit plan” as that term is defined in ERISA and is

administered at its principal place of business in Chicago, Illinois. Venue is also proper in this

Court pursuant to the forum selection clause contained in the Pension Fund’s Trust Agreement

T: 596181 / 20310008 / 8/6/2020                      -1-
         Case: 1:20-cv-04618 Document #: 1 Filed: 08/06/20 Page 2 of 7 PageID #:2



(the “Trust Agreement”), which designates this district as the appropriate forum for lawsuits to

collect unpaid contributions.

                                                PARTIES

          4.         The Pension Fund is an employee benefit plan and trust, with its principal and

exclusive office located at 8647 West Higgins Road in Chicago, Illinois.

          5.         The Pension Fund is primarily funded by contributions remitted by multiple

participating employers pursuant to negotiated collective bargaining agreements with local unions

affiliated with the International Brotherhood of Teamsters (“IBT”) on behalf of employees of those

same employers. All principal and income from such contributions and investments thereof is held

and used for the exclusive purposes of providing pension benefits to participants and beneficiaries

of the Pension Fund and paying the administrative expenses of the Pension Fund.

          6.         Plaintiff Charles A. Whobrey is a present trustee and “fiduciary” of the Pension

Fund, as that term is defined in ERISA. Pursuant to section 502(a)(3) of ERISA, 29 U.S.C. §

1132(a)(3), Charles A. Whobrey is authorized to bring this action on behalf of the Pension Fund

and its participants and beneficiaries in his capacity as a trustee and fiduciary.

          7.         Defendant FCA US LLC (“FCA”) is a limited liability company organized under

the laws of the State of Delaware. FCA is an “employer” and a “party-in-interest” as those terms

are defined by sections 3(5) and 3(14)(C) of ERISA, 29 U.S.C. §§ 1002(5) and 1002(14)(C).

                                   BACKGROUND INFORMATION

          8.         Local Union No. 618 (“Local 618”) of the IBT is a labor organization which

represents, for the purpose of collective bargaining, certain employees of FCA and employees of

other employers in industries affecting interstate commerce.




T: 596181 / 20310008 / 8/6/2020                    -2-
         Case: 1:20-cv-04618 Document #: 1 Filed: 08/06/20 Page 3 of 7 PageID #:3



          9.         For all relevant times, FCA has been bound by collective bargaining agreements

(“CBAs”) with Local 618, pursuant to which FCA has been required to make contributions to the

Pension Fund on behalf of certain of its covered employees.

          10.        For all relevant times, FCA and Local 618 have also been bound by a participation

agreement, which requires FCA to make contributions to the Pension Fund on behalf of certain of

its covered employees.

          11.        FCA agreed to be bound by the terms of the Trust Agreement and all rules and

regulations promulgated by the Trustees under the Trust Agreement.

          12.        Under the Trust Agreement, FCA was required to “remit continuing and prompt

contributions to the [Pension Fund] as required by the applicable collective bargaining agreement

. . .”

          13.        Article XIV, Section 4 of the Trust Agreement provides, in part, that:

                     Non-payment by an Employer of any moneys due shall not relieve
                     any other Employer from its obligation to make payment. In
                     addition to any other remedies to which the parties may be entitled,
                     an Employer shall be obligated to pay interest on any Employer
                     Contributions due to the Trustees from the date when the payment
                     was due to the date when the payment is made, together with all
                     expenses of collection incurred by the Trustees, including, but not
                     limited to, attorneys’ fees and such fees for late payment as the
                     Trustees determine and as permitted by law. The interest payable by
                     an Employer with respect to past due Employer Contributions (other
                     than withdrawal liability) prior to the entry of a judgment, shall be
                     computed and charged to the Employer (a) at an annualized interest
                     rate equal to two percent (2%) plus the prime interest rate
                     established by JPMorgan Chase Bank, NA for the fifteenth (15th)
                     day of the month for which the interest is charged, or (b) at an
                     annualized interest rate of 7.5% (whichever is greater). . . . Any
                     judgment against an Employer for Employer Contributions owed to
                     this [Pension Fund] shall include the greater of (a) a doubling of the
                     interest computed and charged in accordance with this section or (b)
                     single interest computed and charged in accordance with this section
                     plus liquidated damages in the amount of 20% of the unpaid
                     Employer Contributions. The interest rate after entry of a judgment
                     against an Employer for Employer Contributions (other than

T: 596181 / 20310008 / 8/6/2020                      -3-
         Case: 1:20-cv-04618 Document #: 1 Filed: 08/06/20 Page 4 of 7 PageID #:4



                     withdrawal liability) shall be due from the date the judgment is
                     entered until the date of payment, shall be computed and charged to
                     the Employer on the entire judgment balance (a) at an annualized
                     interest rate equal to two percent (2%) plus the prime interest rate
                     established by JPMorgan Chase Bank, NA for the fifteenth (15th)
                     day of the month for which the interest is charged, or (b) at an
                     annualized interest rate of 7.5% (whichever is greater), and such
                     interest shall be compounded annually.

          14.        The Pension Fund relies upon participating employers to self-report the work

history of eligible employees. The self-reporting system requires participating employers to

identify those employees for whom contributions are owed and requires the employers to identify

the weeks worked by the covered employees. Based upon the employee work history reported by

the employers, the Pension Fund bills the employers for contributions.

          15.        Article XIV, Section 12 of the Trust Agreement provides that:

                     An Employer shall be required to pay audit fees and audit costs if
                     litigation is required to obtain access to any records that are
                     requested in connection with an audit and/or if litigation is required
                     to collect additional billings that result from the audit. Audit fees
                     will be calculated at the market rate for the metropolitan Chicago
                     area.

                                            STATUTORY AUTHORITY

          16.        Section 515 of ERISA, 29 U.S.C. § 1145, provides:

                     Every employer who is obligated to make contributions to a
                     multiemployer plan under the terms of the plan or under the terms
                     of a collectively bargained agreement shall, to the extent not
                     inconsistent with law, make such contributions in accordance with
                     the terms and conditions of such plan or such agreement.

          17.        Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2) provides:

                     In any action under this subchapter by a fiduciary for or on behalf
                     of a plan to enforce section 1145 of this title in which a judgment in
                     favor of the plan is awarded, the court shall award the plan--

                     (A)          the unpaid contributions,

                     (B)          interest on the unpaid contributions,

T: 596181 / 20310008 / 8/6/2020                           -4-
         Case: 1:20-cv-04618 Document #: 1 Filed: 08/06/20 Page 5 of 7 PageID #:5



                     (C)          an amount equal to the greater of--

                                  (i)    interest on the unpaid contributions, or

                                  (ii)   liquidated damages provided for under the plan in an
                                         amount not in excess of 20 percent (or such higher
                                         percentage as may be permitted under Federal or
                                         State law) of the amount determined by the court
                                         under subparagraph (A),

                     (D)          reasonable attorney’s fees and costs of the action, to be paid
                                  by the defendant, and

                     (E)          such other legal or equitable relief as the court deems
                                  appropriate.

                     For purposes of this paragraph, interest on unpaid contributions shall
                     be determined by using the rate provided under the plan, or, if none,
                     the rate prescribed under section 6621 of Title 26.

                           STATUTORY AND CONTRACTUAL VIOLATIONS

          18.        Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 17 of this Complaint as though fully set forth herein.

          19.        Pursuant to Article III, Section 5 of the Trust Agreement, the Pension Fund is

permitted to audit work history records of participating employers in order to verify the accuracy

and completeness of the reported employee work history submitted as part of the self-reporting

system.

          20.        The Pension Fund audited FCA’s records to verify the accuracy and completeness

of employee work history reported to the Pension Fund by FCA during the period of January 1,

2012 through September 29, 2018.

          21.        The audit revealed that FCA had failed to accurately report the work history of its

covered employees.

          22.        FCA breached the provisions of ERISA, the collective bargaining and participation

agreements, the Pension Fund’s rules, and the Trust Agreement by failing to pay all of the

T: 596181 / 20310008 / 8/6/2020                           -5-
         Case: 1:20-cv-04618 Document #: 1 Filed: 08/06/20 Page 6 of 7 PageID #:6



contributions (and interest due thereon) owed to the Pension Fund for the period of January 1,

2012 through September 29, 2018.

          23.        FCA owes the Pension Fund at least $316,255.60 for unpaid contributions (not

including interest) for the period of January 1, 2012 through September 29, 2018, as a result of the

conduct set forth in paragraph 22.

          24.        The Pension Fund previously demanded that FCA pay the delinquent amounts set

forth in paragraph 23, but FCA has not paid those amounts or any portion thereof.

          25.        Upon information and belief, FCA also owes additional unpaid contributions for

the period of September 29, 2018 through the present in an amount that cannot be calculated with

specificity at this time. The Pension Fund anticipates that it will be able to determine and calculate

this amount with specificity during the course of discovery in this action.

          26.        Under the Trust Agreement, employers who fail to pay amounts revealed to be

owed by an audit are required to pay all costs incurred in connection with the audit.

          WHEREFORE, Plaintiffs request the following relief:

          (a)        A judgment against Defendant in favor of Plaintiffs, pursuant to section 502(g)(2)

of ERISA, 29 U.S.C. § 1132(g)(2), and under the Trust Agreement, for:

                     (i)          the unpaid contributions owed to the Pension Fund by Defendant;

                     (ii)         interest on the unpaid contributions computed and charged at the greater of

                                  (a) an annualized interest rate equal to two percent (2%) plus the prime

                                  interest rate established by JPMorgan Chase Bank, NA for the fifteenth

                                  (15th) day of the month for which the interest is charged, or (b) an

                                  annualized interest rate of 7.5%;

                     (iii)        an amount equal to the greater of interest on the unpaid contributions or

                                  liquidated damages of 20% of the unpaid contributions;

T: 596181 / 20310008 / 8/6/2020                           -6-
         Case: 1:20-cv-04618 Document #: 1 Filed: 08/06/20 Page 7 of 7 PageID #:7



                     (iv)         attorney’s fees and costs; and

                     (v)          audit fees and costs.

          (b)        Post-judgment interest computed and charged on the entire balance of the judgment

at the greater of (i) an annualized interest rate equal to two percent (2%) plus the prime interest

rate established by JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which

the interest is charged, or (ii) at an annualized interest rate of 7.5%, and with said interest to be

compounded annually; and

          (c)        For such further or different relief as this Court may deem proper and just.

                                                                   Respectfully submitted,

                                                                    /s/ Lois J. Yu
                                                                   Lois J. Yu (ARDC #6321772)
                                                                   CENTRAL STATES FUNDS
                                                                   Law Department
                                                                   8647 W. Higgins Road, 8th Floor
                                                                   Chicago, Illinois 60631
                                                                   (847) 939-2116
                                                                   lyu@centralstatesfunds.org

August 6, 2020                                                     ATTORNEY FOR PLAINTIFFS




T: 596181 / 20310008 / 8/6/2020                           -7-
